DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dennis Danella on 08/23/2022.
The application has been amended as follows:
Claims 16 and 23, lines 16, insert --lock-- before “housing”.
Claim 17, line 2, delete “said latch” and insert --said lock--.
Claim 22, line 2, delete “said keeper includes a biasing member configured to bias” and insert --at least one of said first keeper or said second keeper includes a biasing member configured to bias said respective--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the overhead locking device as claimed in the independent claims 16, 17, and 23.
Regarding claim 1, the prior art of record, including the combination of Snodgrass (US 20170342742), Uyeda (US 20090056395), and Evans (WO 0028176) discloses an overhead locking device relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 16, the prior art fails to teach an electronic locking device comprising a lock housing, a keeper, a keeper shaft, a mounting plate, and wherein one of said lock housing or said mounting plate includes a first plurality of holes arranged in a first pattern, wherein the other of said lock housing or said mounting plate includes a second plurality of holes arranged in a second pattern, wherein said first pattern is different than said second pattern, whereby said lock housing is adjustably secured to said mounting plate by a fastener inserted through an aligned one of said first plurality of holes and one of said second plurality of holes such that said keeper may extend a selectively variable distance below said open bottom. Regarding claim 17, the prior art fails to teach an electronic locking device comprising a lock housing including a top wall and an open bottom, a first keeper and second keeper both connected to said lock housing, wherein first keeper is configured to be positioned on the inswing side of the door and the second keeper is configured to be positioned on the outswing side of the door, a keeper shaft having a shaft axis of rotation, wherein when said respective keeper is in said first rotational position and said first directional position, said door is secured to said door frame by said respective keeper, and wherein when said respective keeper is in said second rotational position and said second directional position, said door is allowed to move away from said door frame. Regarding claim 23, the prior art fails to teach an electronic locking device comprising a lock housing including a top wall and an open bottom, a keeper including a keeper shaft having a shaft axis of rotation, wherein a first and second end of the shaft are configured to pass through a respective elongated slot defined in opposing walls of said lock housing, wherein when said keeper is in a first rotational position and a first directional position, said door is secured to said door frame by said keeper, and wherein when said keeper is in a second rotational position and a second directional position, said door is allowed to move away from said door frame. One of ordinary skill in the art would not find it obvious to modify the overhead locking device of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the overhead locking device of claims 16, 17, and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675